OPINION
{¶ 1} Defendant-appellant Clinton Purser, appeals the final order of the Common Pleas Court of Greene County, Juvenile Division, granting permanent custody of his natural-born child (A.P.) to the Children Services Board of Greene County, Ohio (hereinafter "GCCSB"). A final hearing was held on May 10, 2006, on a motion by GCCSB requesting modification of a previous Order of the Court granting Temporary Custody. The requested modification was for change of temporary custody to permanent custody based on the argument that both parents had abandoned the child. Purser is currently serving a six-year prison sentence for conviction on three counts of rape, involving sexual conduct with his step-daughter, who is A.P.'s sibling. Purser was served with notice of final hearing on April 7, 2006. He filed a Motion to Transport (from a penal institution) on May 2, 2006, which was denied by the trial court. Purser's appellate counsel has filed a brief pursuant to Anders v. California (1967), 386 U.S. 738, 87 S. Ct. 1396, 18 L.Ed.2d. 493, indicating that there are no meritorious issues to be presented on appeal. By entry filed August 29, 2006, we advised Purser that his appellate counsel had filed an Anders brief and allowed him thirty days within which to file his own pro se brief. Purser has not filed his own pro se brief.
 {¶ 2} Pursuant to Anders, supra, we have independently reviewed the record. We agree with Purser's appellate counsel that there are no meritorious issues presented on appeal. We reviewed the entire record and found that the trial court throughly considered the factors set out in Mathews v. Eldridge (1976), 424 U.S. 319, 335, in denying Purser's Motion to Transport. Purser was represented by competent counsel and had other options available for presentation of evidence at the final hearing but this was not done.
 {¶ 3} We agree with Purser's appellate counsel that no meritorious issues are present in this appeal.
Judgment affirmed.
BROGAN, J. and FAIN, J., concur.